                                                                                                    FILED
                                                                                                 U.S. DISTRICT COURT
                                                                                              MIDDLE DISTRICT OF TENN.
                                    UNITED STATES DISTRICT COURT FOR
                                    THE MIDDLE DISTRICT OF TENNESSEE                                NOV 2 0 2019
                                           NASHVILLE DIVISION
                                                                                                            R~
_   UNITED- STATES-OF-AMERICA                  ---     -) -_                        _- - - - - --

    V.                                                  )


    XU ZHANG                                            )

                                      MOTION TO SEAL INDICTMENT

            The United States of America, by and through Donald Q. Cochran, United States Attorney,

    and the undersigned Assistant United States Attorney, hereby moves this Court to seal the

    indictment in this case.

           The defendant, who is charged in the indictment returned today, is charged with one count

    conspiracy to commit evidence tampering in violation of Title 18, United States Code, Section

    1512(k) and one count of evidence tampering in violation of Title 18, United States Code, Sections

    1512(c)(1) and 2.

           The defendant, a Chinese national, remains under investigation for human trafficking

    related activities and maintains relationships with several potential subjects in an international

    human trafficking investigation. If the indictment is not sealed until such time as the investigation

    is complete, law enforcement officers responsible for investigating and arresting other targets and

    coconspirators will be endangered and the subjects and coconspirators may flee and/or destroy

    evidence.




         Case 3:19-cr-00287 Document 16 Filed 11/20/19 Page 1 of 2 PageID #: 23
           WHEREFORE, for the above reasons, the United States respectfully requests the

- --indictment-be sealed-as-described in the attached- proposed Order.          —--            - --- ------

                                                                Respectfully submitted,

                                                                DONALD Q. COCHRAN
                                                                United States Attorney
                                                                Middle District of Tennessee

                                                                /s Sara Beth Myers
                                                                Sara Beth Myers
                                                                Assistant United States Attorney
                                                                110 9th Avenue South - Suite A-961
                                                                Nashville, Tennessee 37203
                                                                Telephone: (615) 736-5151




        Case 3:19-cr-00287 Document 16 Filed 11/20/19 Page 2 of 2 PageID #: 24
